Citation Nr: 0823623	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO. 04-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for psuedofolliculitis 
barbae, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
July 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO in August 2005. This matter was previously before 
the Board and remanded for further development in 
January 2006 and in January 2008. 

This case is now ready for appellate review.


FINDING OF FACT

The veteran's pseudofolliculitis barbae manifests in no more 
than 20 to 40 percent of exposed area affected; more than 
40 percent of exposed area has not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for pseudofolliculitis barbae has not been approximated. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.118, 
Diagnostic Codes 7800, 7806, 7813 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in October 2003 and January 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
January 2008. Further, since the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim for an increased 
rating for psuedofolliculitis barbae, the veteran testified 
at a Travel Board hearing in August 2005. He testified as to 
how his pseudofolliculitis barbae affects his daily life and 
how it had worsened in severity. He also indicated the level 
of affect his condition had on his employment and type of 
medical treatment received as a result of the condition. He 
was told that VA could assist him in obtaining medical 
records, employment records, and records from other Federal 
agencies. As late as January 2008, after a remand of the 
claim by the Board for further clarification of his prior VA 
examinations of November 2003 and August 2004, the veteran 
was given the opportunity to provide additional evidence to 
support his claim. None was received. 

In March 2008, the veteran was issued a Supplemental 
Statement of the Case (SSOC) which readjudicated the claim 
and in the process, informed the veteran of each rating 
criteria. Thus, any error in failing to provide the veteran 
sufficient notice at the outset did not affect the essential 
fairness of the claim, and post-adjudicatory notice and the 
January 2006 and January 2008 Board remands rendered any 
facial non-compliance with Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, and statements from the veteran. There are no known 
additional records or information to obtain. The veteran 
testified at an August 2005 Travel Board hearing. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.
Analysis of the Claim

The veteran contends that his service-connected 
psuedofolliculitis barbae is more severe than the current 
evaluation reflects. Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating for 
pseudofolliculitis barbae. Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).   

Service connection was established for psuedofolliculitis 
barbae by rating decision of December 1996. A 10 percent 
rating was assigned, effective from July 1996. The veteran 
disagreed with the 10 percent rating and an appeal ensued. By 
Board decision of October 1997, the veteran's rating for 
pseudofolliculitis barbae was increased to 30 percent. An 
October 1997 rating decision effectuated the Board's decision 
increasing the rating to 30 percent, effective July 1996. The 
evaluation has been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The veteran's disorder is rated by analogy under DC 7899-
7806. Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27 (2007). When an unlisted disease 
is encountered, rating by analogy is permitted pursuant to 38 
C.F.R. § 4.20 (2007). In such a situation, the veteran is 
rated under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous. Id.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits will 
be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions. 38 C.F.R. 
§ 4.27 (2007).

Diagnostic Code (DC) 7813 rates dermatophytosis (ringworm of 
the beard area, tinea barbae). This diagnostic code rates 
these disabilities as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801- 
7805), or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability. 
38 C.F.R. § 4.118, Diagnostic Code 7813.

DC 7800 rates disfigurement of the head, face, or neck. A 10 
percent evaluation is assigned when one characteristic of 
disfigurement is present. A 30 percent rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement. A 50 percent rating for disfigurement of the 
head, face, or neck is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement. A rating 
of 80 percent for disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement. Id. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are: 1. Scar 5 or more inches (13 or 
more centimeters) in length; 2. Scar at least one-quarter 
inch (0.6 centimeters) wide at the widest part; 3. Surface 
contour of scar elevated or depressed on palpation; 4. Scar 
adherent to underlying tissue; 5. Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); 6. Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); 7. Underlying soft tissue missing in 
an area exceeding six square inches (39 square centimeters); 
8. Skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters). 

DC 7806 rates dermatitis or eczema. A noncompensable rating 
is warranted if less than 5 percent of the entire body or 
less than 5 percent of the exposed areas are affected; and, 
no more than topical therapy required during the past 12-
month period. A 10 percent rating is warranted for dermatitis 
or eczema that is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period. A 30 percent 
rating is warranted for 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period. More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

A December 1998 VA outpatient treatment report indicated that 
the veteran had a history of pseudofolliculitis (ingrown 
facial hairs) that had been bothersome since 1986. He treated 
the condition by keeping the facial hairs short. Physical 
examination at that time noted multiple papules across the 
anterior neck and lower face with ingrown follicles. He was 
to be referred to the dermatology clinic. He was also 
instructed to keep his facial hair short. The examiner stated 
that there was no indication for need of antibiotics. 

The veteran underwent a VA examination in November 2003. The 
veteran's pseudofolliculitis barbae was described as 
intermittent and constant. He indicated that he was on a 
shaving profile in service and that during that time, he got 
along fairly well. Most of the break out was described as on 
the neck at the margin between the beard line and the skin of 
the neck. There was also some on the face. He related that he 
controlled the condition by shaving with a trimmer and 
keeping some stimulant to the beard. He indicated that if the 
beard got too long, his condition worsened. He stated that if 
he shaved too closely, his condition worsened. At the time of 
the examination, he used no salves or ointments. He had not 
been on any light therapy. 

Physical examination revealed the veteran had a beard, 
mustache, and growth of hair around the mouth and down to and 
involving the chin. There was a mild beard only two to three 
mm. in length involving the remainder of the face and neck. 
He had some mild eruption at the neck, at the junction 
between the beard line and the normal skin of the neck, but 
they were described as mild old papules. There was no active 
papule seen. The examiner assessed the skin of the face as 
"good" with only some very mild scattered papular lesions. 
The area affected would be all of the beard area which would 
be 50 percent of the face and neck. The diagnosis was 
pseudofolliculitis barbae, under good control at the time of 
the examination. 

The veteran underwent a VA examination in August 2004. The 
veteran stated at the time of the examination, that he was 
having no problems with his pseudofolliculitis barbae since 
he was just trimming his beard. While he stated that he had 
predominant disease of the face and neck, he denied any 
treatment for the condition. He reported significant itching, 
especially when the temperature was hot and he perspired. He 
denied any systemic symptoms such as fever, weight loss, or 
chills. He denied any functional impairment of the disease at 
the time of the examination. 

Physical examination revealed the location of the 
pseudofolliculitis barbae was on the veteran's face and neck, 
approximately 35 percent of the visible area and 10 percent 
of his total body surface. He had numerous cuboidal scarring 
papules around his neck, a few along the jaw line, which were 
1 to 2 mm. scars. He denied any systemic problems. He had no 
associated pain on examination. There was no adherence to 
underlying tissues of these scars. The texture of the skin 
was irregular and shiny over each of the scars. The scars 
were stable. There was no elevation of depression of the 
scars upon palpation. The scars were superficial. There was 
no evidence of inflammation, induration, or inflexibility. 
The coloration was normal. These scars were considered to be 
slightly disfiguring to the veteran. The pertinent diagnosis 
was well-controlled psuedofolliculitis barbae with scarring 
components. 

In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned VLJ. He related that he still 
had ingrown hairs and that they were not a problem unless his 
beard began to grow long or if it was cut too close. He 
stated that both of these conditions caused irritation and 
burning. He stated that he used a cream after using the 
trimmers to alleviate the irritation. He stated that he 
trimmed his beard every other day. He testified that the 
condition worsened with heat. He did not relate any loss of 
work with the condition and stated that he did not take drugs 
for treatment of the condition. 

Pursuant to the Board's January 2008 remand, a February 2008 
VA addendum was provided to review VA November 2003 and 
August 2004 examinations as to provide an opinion on 
perceived discrepancies found in the examinations, because 
percentage differences of the area affected by the veteran's 
pseudofolliculitis barbae appeared to be in controversy. 

The examiner indicated that the VA November 2003 report 
discussed the affected area with pseudofolliculitis included 
the whole beard area that would be 50 percent of the face. 
The VA August 2004 report discussed the affected area in 
terms of the face and neck and stated that it was 35 percent 
of the visible area and that area was 10 percent of the total 
body surface area. The examiner stated that the percentage 
differences were easily explained as a simple difference of 
use of criteria to obtain the percentage. Both described the 
same area on physical examination which included the face and 
neck or bearded area. This meant that the area was the area 
to be shaved which was described. The examiner indicated that 
when the veteran's claims file was reviewed and the affected 
are was evaluated by the use of the "rule of 9," the entire 
body percentage affected would be 3.5 percent. If the exposed 
area was affected, which would reflect the head, face, neck, 
and hands, the area would be 8.5 percent affected. If the 
face percentage only was used, then 50 percent would be the 
area affected. 

Under Diagnostic Code 7800, no increased rating to 50 percent 
is warranted. Although the August 2004 VA examination 
described the skin texture to be abnormal and it was 
irregular and shiny, there were no scars 5 or more inches in 
length, at least one-quarter inch wide, adherent to 
underlying tissue, hypo or hyperpigmented, tissue missing, or 
skin indurated and inflexible; four to five of these 
conditions needing to be shown in order to warrant an 
increased rating. There was no gross distortion or asymmetry 
of any two paired features. The scars were considered normal 
and only described as mildly disfiguring. Based on the 
foregoing, there is no medical evidence describing the 
veteran's pseudofolliculitis barbae as warranting a 
50 percent rating under DC 7800. 

As to DC 7806, none of the medical evidence is indicative of 
pseudofolliculitis barbae that affects more than 40 percent 
of the entire body or 40 percent of the exposed area which 
would include description of the head, face, neck, and hands, 
necessary for a 60 percent rating. The veteran's entire body 
is only 3.5 percent affected. His head, face, neck, and 
hands, which consist of his exposed area, is only 8.5 percent 
affected. Therefore, the veteran does not warrant an 
increased rating under DC 7806. 

In sum, the Board finds that the preponderance of the 
evidence does not approximate findings for an increased 
rating for pseudofolliculitis barbae. 


ORDER

An increased rating for pseudofolliculitis barbae is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


